DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting PDE2, does not reasonably provide enablement for a method of treating, ameliorating or preventing one or more conditions listed in claim 15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: 
The claims are directed to a method of treating ameliorating or preventing one or more conditions comprising vascular dementia, age associated memory impairment, cognitive impairment in bipolar disorder, cognitive impairment in schizoaffective disorder, cognitive impairment in huntington’s disease, cognitive impairment in autism spectrum disorders, cognitive impairment in Parkinson’s disease, cognitive impairment after stroke and cognitive impairment in vascular dementia. The treatment is affected by administering to subject in need an effective amount of a compound of formula (I).  Compound of formula (I) is described in the specification as an inhibitor of PDE-2 and in vitro data is provided in support of the alleged activity.  In order to be enabled for the method of treating the conditions listed in claim 15.

State of the prior art and level of predictability in the art:
Art recognizes the potential of PDE-2 inhibitors in treatment of cognitive disorders.  However, in a review of PDE2A inhibitors by Trabanco et al (Expert Opinion on therapeutic patents, 2016, 26(8) 933-946) author presents an expert opinion which states that more studies are necessary to unravel the potential of such drugs:
“Unfortunately, the early clinical trials with the initial wave of PDE2A inhibitors reaching first in human studies were terminated for unclear reasons.  Further detailed investigations and documentation of PED2A inhibition with compounds having drug-like properties are needed to hopefully unravel the therapeutic potential of PDE2A for CNS related diseases” (Trabanco, page 944).

Amount of direction provided by the inventor and existence of working examples: 
Specification describes how to prepare the compounds found in the instant claims.  Regarding actual treatment specification provides an in vitro inhibition study which indicates that the compounds are selective PDE2 inhibitors.  

Relative skill of those in the art and quantity of experimentation needed to make or use the invention:
 Although the relative level of skill in the art is high, one of ordinary skill would not be able to treat any disease according to the claimed method without engaging in undue experimentation.  The art clearly recognizes that there is a great level of uncertainty about clinical efficacy of PDE2 inhibitors and suggests that further research is required to unlock the therapeutic potential of said inhibitors.  In addition to uncertainty over efficacy of PDE2 inhibitors in treatment of cognitive diseases, there is also uncertainty regarding efficacy of the claimed compounds in vivo, questions regarding pharmacokinetics, bioavailability, toxicity, and route of administration of compound of formula (I).  Thus, without specific guidance as to an effective dosage and route of administration of the agent, assuming that one exists, and the additional manipulations required for effective therapy, one of ordinary skill in the art must experiment to establish the effective parameters. In addition, claims encompass prophylactic administration in order to prevent the cognitive impairments in the listed diseases.  Given the complexity and unpredictability of biological systems and of efficacy of PDE2 inhibitors in treatment of cognitive disorders, the amount of experimentation required would clearly be undue and the results of such treatment are highly unpredictable.
Thus, given these considerations, one of ordinary skill in the art clearly would not be able to practice the claimed method such that it can be used as contemplated in the specification without first engaging in substantial and undue experimentation. Therefore, the claims are rejected under 35 U.S.C. §112, first paragraph, as lacking and enabling disclosure.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/479,794. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of 10/479,794 are directed to inhibiting PDE2 in a mammal comprising administering to the mammal a compound formula (I) (same compound as in instant claims).  In practicing the method of the ‘794 patent it is inherent that the limitations of the instantly claimed method of preventing one or more conditions comprising the symptoms of cognitive deficiency are met.

Claims 15-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/875,687. Although the claims at issue are not identical, they are not patentably distinct from each other because:  The claims od the ‘687 patent are directed to treatment of cognitive impairment associated with schizophrenia (CIAS) by administering to a subject the instantly claimed compound.  CIAS is within the scope of the disorders listed in the instant claims.  In addition, by practicing the method of the ‘387 patent a practitioner would inherently also be practicing the claimed method of preventing cognitive impairment and memory loss.


Conclusion
Claims 15-27 are pending
Claims 15-27 are rejected

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/            Primary Examiner, Art Unit 1628